Citation Nr: 0604655	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-11 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.  In November 
2005, a video conference hearing was held before the 
undersigned.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he suffered the claimed conditions 
during service.  He testified that his hearing loss and 
tinnitus are the result of noise exposure during service and 
his back condition was caused by heavy lifting as part of his 
service duties.  He further testified that he sought 
treatment for these conditions shortly after separation from 
service, but the pertinent records cannot be located because 
the treatment providers are deceased.  He has also submitted 
statements from his sister and a service colleague who both 
indicated that the veteran incurred the claimed conditions 
during service.  Current medical records associated with the 
claims folder detail treatment for the conditions.  

The veteran's service medical records are unavailable and are 
presumed lost, due to no fault of his.  As such, VA's duty to 
assist the veteran in development of his case is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Therefore, the 
veteran should be afforded VA examinations to determine 
whether he has the claimed conditions and whether those 
conditions are related to service.  

In an April 2002 letter to the veteran, the RO notified him 
of the evidence necessary to substantiate the claims of 
service connection for hearing loss and tinnitus and 
indicated which party would be responsible for obtaining the 
evidence; however, no such notice was provided in connection 
with the claimed back disability.  On remand, the RO should 
make sure that the duties to notify and assist the veteran 
with regard to each claim has been fulfilled.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2005).  

Finally, at his November 2005 hearing, the veteran testified 
that in September 2005, he had an audiological examination at 
the Brooksville VA.  Those records must be located and 
associated with the claims folder.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  Provide the veteran all notification 
action required by 38 U.S.C.A. § 5103, 
5103(A) and 38 C.F.R. § 3.159 with regard 
to the claim of service connection for a 
back disorder.  Any notice given or 
action taken thereafter must comply with 
current regulations.  

2.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him for the claimed 
conditions since service that VA does not 
already have.  A request should 
specifically be made for the relevant 
treatment records from the Brooksville VA 
(to include in particular a September 
2005 hearing test).  All efforts to 
locate these records should be fully 
documented.

3.  After completion of the foregoing, 
the veteran should be afforded a VA 
audiological examination to obtain an 
opinion concerning whether the veteran 
currently has tinnitus and hearing loss.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated testing should be 
conducted.  Based on the examination and 
review of the case, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e. at least 50 
percent probability or more) that any 
currently demonstrated hearing loss and 
tinnitus was either incurred or 
aggravated during service.  

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed back disability.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All indicated testing 
should be conducted.  Based on the 
examination and review of the case, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e. at least 50 percent probability or 
more) that any currently demonstrated 
back disability was either incurred or 
aggravated during service.  
 
5.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto. Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

